Citation Nr: 9901814	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-37 297	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in New York, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of the 
Department of Veterans Affairs (VA) improved pension 
benefits.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an March 1996 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the New York, New York, Regional 
Office (RO).  The notice of disagreement was received in July 
1996.  A statement of the case was sent to the veteran in 
July 1996.  A substantive appeal was received in August 1996.

The veteran has raised the issue of entitlement to improved 
pension benefits.  The Board refers this issue to the RO for 
appropriate action.


REMAND

In July 1993, the veteran applied for VA nonservice-connected 
pension benefits.  At that time, the veteran reported that he 
was receiving $0 in income from the Social Security 
Administration (SSA).  In a July 1994 rating decision, 
entitlement to nonservice-connected pension benefits was 
granted effective from July 1993, the date of the veterans 
application for those benefits.  The Board notes that the 
letter notifying the veteran of this award and of his 
obligations as a VA pension recipient is not of record nor is 
there any documentation showing that the veteran was sent 
this information.  

In October 1995, the RO sent the veteran a letter notifying 
him that the RO proposed to retroactively terminate his VA 
improved pension benefits to August 1, 1993, the first date 
of payment.  This action would result in the creation of an 
overpayment of VA improved pension benefits.  The RO 
indicated that information had been received from the SSA 
showing that the veteran had been in receipt of benefits from 
the SSA.  The RO requested that the veteran submit his 
original and most recent award letters from the SSA.  

In February 1996, the veteran was advised that the amount of 
the overpayment was $19,045.  The veteran requested a waiver 
of the recovery of this overpayment.  

In March 1996, a financial status report was received from 
the veteran.  In this report, the veteran indicated that his 
monthly expenses exceeded his income by $585.  Included in 
his expenses were payments of credit card debt.  The 
financial status report also showed that the veteran had 
$20,000 in the bank, $300 in cash, and $10,000 in mutual 
funds.  

In a March 1996 decision, the Committee found that the 
veteran had not committed fraud, misrepresentation, or bad 
faith with respect to the creation of the overpayment at 
issue.  However, the Committee further found that the veteran 
was at fault in the creation of the debt as the veteran had 
not notified the VA of his award of SSA benefits and that 
recovery of the indebtedness would not cause financial 
hardship.  As such, it was determined that a recovery of the 
indebtedness would not be against equity and good conscience.  
Therefore, the veteran's request for a waiver was denied.  
The veteran appealed that determination.  In July 1996, the 
veteran was issued a statement of the case.  The statement of 
the case failed to provide the appropriate law and 
regulations.  In particular, the statement of the case does 
not reflect that the veteran's claim was fully considered 
with regard to 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 
1.963(a), 1.965(a).  Moreover, the complete text of that law 
and regulations and a full discussion of the reasons and 
bases were not provided.  

Thereafter, the veteran provided updated financial 
information.  An original copy of the veterans SSA award 
showed that the veteran was notified in November 1994 that he 
had been awarded SSA benefits effective from November 1992.  
A retroactive benefit payment of $19,636 was paid to the 
veteran.  Thereafter, he was paid on a monthly basis.  The 
correspondence from the veteran further showed that in May 
1996, the SSA sent him a letter stating that the veteran had 
been overpaid $45,052.30 and that the veteran was not 
entitled to SSA benefits effective from December 1992.  The 
veteran indicated that he currently had no monthly income and 
expenses of $1,240 per month.  His savings consisted of $950 
in the bank, $300 in cash, and $1,000 in mutual funds.  In 
May 1998, the RO sent the veteran a letter stating that his 
pension benefits were restored for the period of August 1, 
1993 through December 1, 1994.  The letter stated that this 
action reduced his overpayment, but did not state what was 
the reduced amount of the overpayment.  Thereafter, in May 
1998, the veteran reported having monthly income of $261.33 
from Pan Am in pension benefits.  

In September 1998, the veteran prepared a new financial 
status report in which he indicated that his monthly expenses 
exceeded his monthly income by $1,041.  He indicated that his 
savings consisted of $400 in cash, $6,200 in mutual funds, 
and $25 in savings bonds.  The veteran listed significant 
credit card debt.

Also included in the file is an undated letter of the RO.  It 
is unclear if the veteran has been sent this letter.  In this 
letter, the RO indicated that the veterans VA improved 
pension benefits were retroactively adjusted during the 
period of August 1, 1993 to December 1, 1994.  Again, it does 
not appear that the veteran was advised of the adjusted 
amount of the overpayment at issue.  

In September 1998, the veteran testified at a personal 
hearing before the undersigned member of the Board at the RO.  
At that time, the veteran indicated that he was uncertain of 
the reason for his termination of SSA benefits.  
Nevertheless, his representative noted that due to the 
retroactive termination, the RO had reinstated the veterans 
pension benefits for a period of time and that action reduced 
the overpayment to approximately $8,100.  It was further 
indicated that the veteran had been having financial 
difficulties due to his situations with the SSA and the VA 
for the past 2 years.  The veteran indicated that when he 
first received his award of SSA benefits, he called the VA 
and spoke with a case technician about the award.  This 
case technician advised the veteran to send him information 
regarding his educational and medical expenses and the case 
technician would review this information with regard to the 
veterans VA pension award.  Thereafter, the veteran 
indicated that he sent this information to the case 
technician, but did not receive any response until he was 
notified of the overpayment.  Currently, the veteran 
indicated that his savings were further depleted from what 
was indicated on his last financial status report.  

At the outset, the Board notes that the Committee denied the 
veterans request for waiver based on a finding that he was 
at fault for not reporting his award of SSA income.  As 
previously noted, the VA improved pension award letter is not 
of record and there is no documentation that the veteran was 
sent this letter and information notifying him of his 
obligations as a pension recipient to report changes in 
income.  Therefore, the Board finds that the RO must 
specifically ascertain whether or not the veteran was sent 
this information, such as a VA Form 21-8768.  If not, the 
veteran obviously cannot be found at fault in the creation of 
the overpayment as he would not have been notified of his 
duties regarding the reporting of income.  Secondly, as set 
forth above, the amount of the overpayment has been reduced 
due to the reinstatement of the veterans improved pension 
benefits for the period of August 1, 1993 through December 1, 
1994.  It is unclear what is the reduced amount of the 
overpayment at issue.  As such, the RO should prepare a paid 
and due audit and determine the exact amount of the 
overpayment at issue.  The veteran should be sent this 
information.  Thirdly, as previously noted, the veterans 
financial situation has drastically changed since the 
Committee first considered his claim.  In order to clarify 
his present financial status, the veteran should be requested 
to furnish a complete and current financial status report.  
Thereafter, the Committee should review the veterans request 
for waiver.  The Committee should consider the veterans 
statements regarding the actions of the aforementioned case 
technician.  If the Committee does not find that waiver may 
be granted, the veteran must be provided a full explanation 
of that decision as well as all of the pertinent laws and 
regulations, as the statement of the case failed to provide 
the veteran that information.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:


1.  The RO should associate with the 
claims file a copy of the letter in which 
the veteran was notified of his award of 
VA improved pension benefits.  The RO 
should specifically ascertain whether or 
not the veteran was sent this letter as 
well as information regarding his 
obligations as a VA pension recipient to 
report changes in income, such as a VA 
Form 21-8768.  If the veteran was not 
provided this information, the RO should 
document such in the claims file.  

2.  The information in the claims file 
shows that the amount of the overpayment 
has been reduced due to the reinstatement 
of the veterans improved pension 
benefits for the period of August 1, 1993 
through December 1, 1994.  The RO should 
prepare a paid and due audit and 
determine the exact amount of the 
overpayment at issue.  The veteran should 
be sent this information.  

3.  The veteran should be requested to 
furnish a complete and current financial 
status report.  

4.  The RO should refer the appellant's 
claim to the Committee for the Committee 
to again formally consider the veteran's 
claim of entitlement to a waiver of the 
recovery of the overpayment of VA 
improved pension benefits taking into 
consideration the evidence requested 
above.  The Committee should consider the 
veterans statements regarding the 
actions of the aforementioned case 
technician.  The Committee should 
determine whether recovery of the 
indebtedness would be against equity and 
good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  If the 
action taken by the Committee is adverse, 
the RO should issue the veteran and his 
representative a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of all of the applicable laws 
and regulations to include a discussion 
of the cited elements of equity and good 
conscience.  The veteran should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
